Citation Nr: 1625233	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a prostate condition (claimed as prostate cancer), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2014, the Veteran, his brother, and J.H. testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.

The issues were remanded by the Board for further development in January 2015.  At that time, the issue of entitlement to service connection for posttraumatic stress disorder was also before the Board; however, as service connection was granted during the development period in a July 2015, that issue is no longer before the Board.


FINDING OF FACT

In a July 2015 correspondence the Veteran stated his desire to withdraw from appeal his claims for entitlement service connection for hypertension, a skin condition and a prostate condition.




CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim for entitlement service connection for hypertension, a skin condition and a prostate condition..  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) ; 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing or obtained via testimony at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204. 

In a July 2015 letter, the Veteran asked to withdraw his appeal for entitlement service connection for hypertension, a skin condition and a prostate condition.

As is required by 38 C.F.R. § 20.204, the Veteran's request to withdraw the issue was made in writing.  The Board accordingly finds that the Veteran's withdrawal requests qualify as valid withdrawal of the issues.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to the issues, and they are dismissed.


ORDER

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for a skin condition, to include as due to exposure to herbicides is dismissed.

Entitlement to service connection for a prostate condition (claimed as prostate cancer), to include as due to exposure to herbicides is dismissed.




____________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


